DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 07/18/2022 is/are being considered by the examiner.
Claims 1, 3-15 are pending:
Claims 9, 11, 12 are withdrawn
Claims 2 are canceled
Claims 1, 3-8, 10, 13-15 are examined on the merits.


Response to Arguments
Applicant’s amendments, with respect to specification objections have been fully considered and are persuasive.  The specification objections of record has been withdrawn. 

Applicant’s amendments, with respect to drawing objections have been fully considered. 
Applicant asserts that one of ordinary skill in the art would not need a drawing showing the gearbox arrangement in order to understand the claimed subject matter, as “gearboxes are a conventional part of wind turbine blade fatigue testing” and that Para26 discloses that the gearbox is optional between embodiments.
The office respectfully disagrees. MPEP 1.83 requires that “The drawing in a nonprovisional application must show every feature of the invention specified in the claims.”. Further, the issue of the drawing objection is not that the office is asserting that one of ordinary skill in the art would not understand a conventional gearbox in the context of wind turbine blade fatigue testing, but rather the issue is that the drawings do not show applicant’s claimed arrangement/location/mounting/positioning of the conventional gearbox within applicant’s claimed fatigue testing arrangement.

Applicant’s amendments, with respect to claim objections have been fully considered and are mostly persuasive.  The majority of the claim objection of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b (with a lack of 35 USC 101) rejections have been fully considered and are persuasive.  The 35 USC 112b (with a lack of 35 USC 101) of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112d rejections have been fully considered and are persuasive.  The 35 USC 112d rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 101/112 rejections have been fully considered and are persuasive.  The 35 USC 101/112 rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 102 art rejections have been fully considered. 
Rejection under Lee (KR 2015-0119990)
Claim 1
Applicant’s amendments to claim 1 are persuasive. The 35 USC 102 rejection under Lee of claim 1 and the dependents of claim 1 has been withdrawn.
Applicant asserts that Lee fails to disclose the mass moving in a reciprocating manner.
The office respectfully disagrees, and directs applicant attention to at least Fig3/4 where the moving mass on the linear actuator 344 inherently moves in a reciprocating manner due to geometry.
The office notes that applicant’s assertions regarding their disclosed benefits are moot regarding a rejection under 35 USC 102.
Claim 14
Applicant asserts that claim 14 is allowable due to the “similar limitations” as claim 1. 
The office respectfully disagrees, as Claim 14 does not require the limitations of claim 1 line 6-7. Further Claim 14 is an apparatus claim as opposed to the method claim of Claim 1, which results in a different BRI scope for claim 14 relative to claim 1. The 35 USC 102 rejection under Lee of Claim 14, and its dependents, is maintained.
Rejection under Tessendorf (DE 10 2016 005 586)
Applicant asserts that the rope of Tessendorf is located between the rotor blade and the actuator as opposed to the claimed configuration of the rope being located between the mass and the actuator.
Applicant’s assertion is persuasive, the 35 USC 102 art rejection of claim 1/14 is withdrawn.

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections have been fully considered. 
Rejection under Tessendorf (DE 10 2016 005 586) in view of Lee (KR 2015-0119990) and Jakobsson (DE 10 2013 101 241)
Applicant asserts that the instant rejection should be withdrawn due to dependency on the 35 USC 102 art rejection by Tessendorf as discussed above.
The office respectfully disagrees, as the modified arrangement of Tessendorf by the teachings of Lee and Jakobsson as presented in the prior office action still reads on the newly presented claims, as discussed below.
Rejection under Lee (KR 2015-0119990) in view of Werner (DE 10 2012 205 153)
Applicant asserts that the rejection of claim 13 should be withdrawn as the rejection depends upon the 35 USC 102 art rejection of claim 1 by Lee.
As the 35 USC 102 art rejection by Lee of Claim 1 is withdrawn above, the instant rejection is also withdrawn.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 13, “via a gearbox”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“conversion equipment” first recited in claim 6, which could be equivalently read as “equipment means for conversion”
Corresponding structure
Bendable rope, string, band, belt, or wire, in combination with a rotor or bar that rotates; as informed by Fig2 and P5L11-12,26-27
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 7
L3 add oxford comma between “belt and” to improve clarity
Claim 10
L3 amend “the wind turbine rotor blade” to maintain formal antecedent basis
Claim 15
L2 amend “[[a]]the bendable holding material” to correct the clear typographical error to the recited antecedent basis caused by amendment to claim 14.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 2015-0119990).
Note: Citation to pages within Lee are in the context of the translation provided in the filewrapper via the FIT database.
Claim 14
Lee discloses: 
“An arrangement for fatigue testing of a wind turbine rotor blade (intended use. best seen Fig1-12; Abstract; Technical-Field), the arrangement comprising: 
an actuator (motor 324, linear actuators 344) attachable to the wind turbine rotor blade (blade 100); and 
a hanging mass (weight 326, mass body, both masses are hanging off of the blade 100) connected to the actuator by a bendable holding material (best seen Fig1-4,8-9, connecting material between motor 324/linear actuators 344 and weight 326/mass body is implicitly bendable as all material is capable of bending a finite amount), wherein 
the actuator is operable to move the hanging mass in a reciprocating manner (functional language / intended use. best seen Fig1-4,8-9).”
The above noted limitations are considered functional language / intended use, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 15
Lee discloses: “The arrangement according to claim 14, further comprising: a bendable holding material connecting the hanging mass to the actuator (best seen Fig1-4,8-9, connecting material between motor 324/linear actuators 344 and weight 326/mass body is implicitly bendable as all material is capable of bending a finite amount).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 10, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tessendorf (DE 10 2016 005 586) in view of Lee (KR 2015-0119990) and Jakobsson (DE 10 2013 101 241).
Claim 1
Tessendorf discloses:
“A method of fatigue testing of a wind turbine rotor blade (best seen Fig2; Abstract), the method comprising: 
exciting the wind turbine rotor blade (best seen Fig2, acceleration x-double-dot and force F), 
… ”
Tessendorf further discloses operating an hydraulic cylinder 4 that is connected to the wind turbine rotor blade 1 via a rope, in order to move a connected inertial moving 4 a mass a reciprocating manner due to the directions of the acceleration x-double-dot and force F of Fig2. 
Lee teaches (best seen Fig1/2) that it is known to located a generic motor 324 directly to attached body 322 to move a weight 326 to excite the blade 100 in the testing direction.
Jakobsson teaches (best seen Fig2/4) that it is known to use an electric motor 33 in combination with winch spindle 32 to excite rope 34.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tessendorf to substitute the hydraulic cylinder 4 and associated mounting arrangement for the motor 324 of Lee onto the base support structure 5 of Tessendorf, as such a modification would be a simple substitution of one known in the art wind turbine blade fatigue testing actuator for another, and to further apply the electric motor in combination with winch spindle of Jakobsson as one would need to look to the prior art to select a known motor to rope interface in order to practice the combination of Tessendorf and Lee, and Jakobsson teaches such a known in the art arrangement, and such a modification has the reasonable expectation of successfully providing a wind turbine blade fatigue testing arrangement where the rotating motor 33/324 is directly mounted to the support structure 5 and the rotor/winch spindle 32 of the electric motor 33 applies the resulting vertical force/acceleration onto inertial mass 4 via the rope 34 and as disclosed by Tessendorf Fig2 and the winch spindle 32.
Claim 3
The modified arrangement of Tessendorf by the teachings of Lee and Jakobsson discloses: “The method according to claim 1, wherein the movement of the hanging mass causes excitation of at least one of a flapwise oscillation and an edgewise oscillation of the wind turbine rotor blade (Tessendorf: best seen Fig2, direction of acceleration x-double-dot and force F).”
Claim 4
The modified arrangement of Tessendorf by the teachings of Lee and Jakobsson discloses: “The method according to claim 1, wherein the hanging mass is connected to the actuator via a bendable holding material (limitation is within the scope of the combination discussed in claim 1. The electric motor directly mounted to the support structure supports the hanging mass by way of the rope and winch spindle) that is tightened by a gravitational weight of the hanging mass (implicit to how gravity acts upon ropes and masses, gravity direction best seen in corresponding Fig2 of Tessendorf).”
Claim 5
The modified arrangement of Tessendorf by the teachings of Lee and Jakobsson discloses: “The method according to claim 1, wherein the actuator is configured to generate a reciprocating torque at a rotatable part to effect a reciprocating rotational movement of the rotatable part (limitation is within the scope of the combination as discussed in claim 1).”
Claim 6
The modified arrangement of Tessendorf by the teachings of Lee and Jakobsson discloses: “The method according to claim I, wherein the actuator drives a conversion equipment to convert a reciprocating rotational movement of a rotatable part into a reciprocating linear movement of the hanging mass (limitation is within the scope of the combination as discussed in claim 1.).”
Claim 7
The modified arrangement of Tessendorf by the teachings of Lee and Jakobsson discloses: “The method according to claim 1, wherein the actuator comprises an electric motor (Jakobsson: electric motor 33), having a rotor (Jakobsson: best seen Fig4, spindle 32 arrangement), wherein the at least one of the bendable rope, the string, the band, the belt and/or the wire connected to the rotor (Tessendorf: best seen Fig2, rope, mass 3), wherein a stator portion of the electric motor is attached to the wind turbine rotor blade (limitation is within the scope of the combination as discussed in claim 1 above).”
Claim 8
The modified arrangement of Tessendorf by the teachings of Lee and Jakobsson discloses: “The method according to claim 7, wherein during operating of the electric motor the at least one of the bendable rope, the string, the band, the belt, and/or the wire is at least partly coiled around a bar and at least partly unrolled from the bar in a reciprocating manner (limitation is within the scope of the combination as discussed in claim 1.).”
Claim 10
The modified arrangement of Tessendorf by the teachings of Lee and Jakobsson discloses: “The method according to claim 8, wherein the rotor blade is arranged such that a longitudinal axis of the blade is horizontally oriented (Tessendorf: best seen Fig2), wherein the actuator is attached at a side of the rotor blade facing down (limitation is within the scope of the combination as discussed in claim 1 above. electric motor 33 is mounted to underside of support 5).”
Claim 14
The modified arrangement of Tessendorf by the teachings of Lee and Jakobsson discloses: 
“An arrangement for fatigue testing of a wind turbine rotor blade, the arrangement comprising: 
an actuator attachable to the wind turbine rotor blade (limitation is within the scope of the combination discussed in claim 1. Electric motor 33 of Jakobsson is mounted on the blade of Tessendorf as taught by the mounting arrangement of Lee); and 
a hanging mass connected to the actuator by a bendable holding material (limitation is within the scope of the combination discussed in claim 1. The electric motor directly mounted to the support structure supports the hanging mass by way of the rope and winch spindle), wherein the actuator is operable to move the hanging mass in a reciprocating manner (limitation is within the scope of the combination discussed in claim 1. Tessendorf: best seen Fig2, direction of acceleration x-double-dot and force F).”
Claim 15
The modified arrangement of Tessendorf by the teachings of Lee and Jakobsson discloses: “The arrangement according to claim 14, further comprising: a bendable holding material connecting the hanging mass to the actuator (limitation is within the scope of the combination discussed in claim 1. Rope is a bendable holding material).”

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tessendorf (DE 10 2016 005 586) in view of Lee (KR 2015-0119990) and Jakobsson (DE 10 2013 101 241) in view of Werner (DE 10 2012 205 153).
Note: Citation to pages within Werner are in the context of the translation provided in the filewrapper via the FIT database.
Claim 13
The modified arrangement of Tessendorf by the teachings of Lee and Jakobsson discloses the arrangement of claim 1.
The modified arrangement of Tessendorf by the teachings of Lee and Jakobsson is silent to the application of a gearbox between the mass and the actuator.
Werner teaches (Page5, Para4 – middle-ish of page; best seen Fig1-3, motor 10, gearbox 9, moving eccentric mass 8) that it is known in to locate a gearbox between motor/engine 10 and the moving eccentric mass 8 in order to gain the advantageous arrangement of adjustable transmission between motor/engine 10 and the moving eccentric mass 8.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply a gearbox arrangement from Werner into the modified arrangement of Tessendorf by the teachings of Lee and Jakobsson in order to gain the advantageous of an adjustable transmission between the motor and hanging mass of the modified arrangement of Tessendorf by the teachings of Lee and Jakobsson with the reasonable expectation of successfully providing a driven hanging mass wind turbine blade testing arrangement with adjustable transmission.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745